DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-15 of the present application are being examined under the pre-AIA  first to invent provisions. Claims 16-19 of the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA  since claims 16 and 17 recite “an air conditioner” which is not previously supported in the priority documents, filed before March 16, 2013, of the presented application. Claims 18 and 19 are dependent on claim 17.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 recites “the spraying mode of operation” in line 13. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “a spraying mode of operation” for clarity.

	Claim 2 recites “wherein said ceiling portion comprises a plenum extending from said internal rear wall towards said front portion; whereby air is ducted from said rear portion of the enclosure towards said front portion”. Although it is clear that the context of “said front portion” in claim 1 refers to the front portion of the enclosure, it is unclear whether “said front portion” in claim 2 refers to the front portion of the plenum or the front portion of the enclosure; since “front portion” is a broad expression that can refer to a location on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
	The limitation will be interpreted as “wherein said ceiling portion comprises a plenum extending from said internal rear wall towards said front portion of the enclosure; whereby air is ducted from said rear portion of the enclosure towards said front portion of the enclosure” for clarity.

	Claim 3 recites “said air handler incorporates an upper air duct extending under said ceiling portion from said rear portion towards said front portion for outputting air into said vehicular portion of said enclosure at a selected temperature level” in lines 1-3. As mentioned above, although it is clear that the context of “said front portion” and “said rear portion” in claim 1 refers to the enclosure, it is unclear whether “said front portion” and “said rear portion” in claim 3 refers to portions of the ceiling portion or the enclosure; since “front portion” and “rear portion” are broad expressions that can refer to locations on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
	The limitation will be interpreted as “aid air handler incorporates an upper air duct extending under said ceiling portion from said rear portion of the enclosure towards said front portion of the enclosure for outputting air into said vehicular portion of said enclosure at a selected temperature level” for clarity.

Claim 9 recites “wherein less than ¾ of said rear portion is occupied by said air handler; said rear portion incorporates a door to access said rear portion from said vehicular portion and a further door to exit said rear portion”. Although it is clear that the context of “said rear portion” in claim 1 refers to the rear portion of the enclosure, it is unclear whether “said rear portion” in claim 9 refers to the rear portion of the air handler or the enclosure; since “rear portion” is a broad expression that can refer to a location on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
The limitation will be interpreted as “wherein less than ¾ of said rear portion of the enclosure is occupied by said air handler; said rear portion of the enclosure incorporates a door to access said rear portion of the enclosure from said vehicular portion and a further door to exit said rear portion of the enclosure” for clarity.

Claim 17 recites “the spraying mode of operation” on Pg. 12, line 2. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “a spraying mode of operation” for clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 16, 17, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghilardi (US 20050115497) in view of Walti (USP 6264547).
	
Regarding claim 1, Ghilardi teaches an enclosure comprising side, front, rear, ceiling, and floor portions; 
the side portions of airflow handler 17 (air handler) of the enclosure incorporating first and second external side walls opposite to each other (best seen for example in Fig. 4), said rear portion comprising an airflow generator 17 (air handler) and incorporating an internal rear wall (not labeled; best seen for example in Figs. 1a,b and Fig. 4) extended between said first and second external side walls of airflow generator 17 (air handler); and a rear external wall (not labeled; best seen for example in Fig. 4) extending between said first and second external side walls; 
 a curtain 21 (front portion) being configured to allow access (para 0038-0039) via ramp 19 to the enclosure, and said curtain 21 (front portion) and rear external wall of airflow generator 17 (air handler) being located at opposite extremities of the enclosure (see for example Figs. 1a,b and Fig. 4); 
whereby, in use, an object may be placed within a portion of the enclosure on top of the floor portion which comprises elongated hollow pieces 12 (struts) extending longitudinally and sideways to form a hollow wheel-less floor for directly resting on a ground surface (para 0038, 0043-0047; see for example Figs. 1a,b and 4); and 
an airflow generator 17 (air handler) incorporating a burner 4 (heater), wherein said airflow generator 17 (air handler) is integral with said enclosure for producing a temperature level within said enclosure (para 0040-0041; see for example Figs. 1b and 2).

	Ghilardi further teaches that the enclosure can be easily installed (para 0036, 0054). Thus, this indicates that the enclosure is transportable at least in parts such that it can be installed at a desired location.

	Ghilardi further teaches that the size of the enclosure may vary according to the desired size of the working area (para 0043).
	Ghilardi does not explicitly teach that a vehicle may be placed on the top of the floor portion comprising elongated hollow pieces 12 (struts).
However, Walti teaches providing a booth width of at least 4 m and a booth length of at least 7 m, for the purpose of treating cars (col. 1, lines 24-41). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the enclosure of Ghlardi, as taught by Walti, for the purpose of treating vehicles.

Ghilardi does not explicitly teach that the airflow generator 17 (air handler) and burner 4 (heater) produce temperature levels within said enclosure suitable for a spraying mode of operation and baking mode of operation, respectively.
However, Walti further teaches that it is well known to produce different temperature levels within the enclosure with heating and cooling units, for the purpose of carrying out spraying and baking steps, respectively (col. 1, lines 8-23; col. 4, lines 51-67 through col. 5, lines 1-19). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow generator 17 (air handler) and burner 4 (heater) of Ghilardi to produce different temperature levels within the enclosure, as taught by Walti, for the purpose of carrying out spraying and baking steps.

Regarding claim 2, Ghilardi further teaches that the roof 20 (ceiling portion) comprises a plenum extending from said internal rear wall of airflow generator 17 (air handler) of the enclosure towards the curtain 21 (front portion) of the enclosure, whereby air is ducted from said rear portion of the enclosure towards said front portion of the enclosure (para 0038, 0040-0041; see for example Figs. 1a,b).

Regarding claim 5, Ghilardi further teaches that the heater is a direct fired gas burner (4) (para 0042).
Ghilardi does not explicitly teach that the burner (4) is capable of heating air in both said spraying mode of operation and said baking mode of operation.
However, as mentioned above, Walti teaches that it is well known to produce different temperature levels within the enclosure with heating units, for the purpose of carrying out spraying and baking steps, respectively (col. 1, lines 8-23; col. 4, lines 51-67 through col. 5, lines 1-19). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow generator 17 (air handler) and burner 4 (heater) of Ghilardi to produce different temperature levels within the enclosure, as taught by Walti, for the purpose of carrying out spraying and baking steps, respectively.

Regarding claim 6, Ghilardi further teaches that the airflow generator 17 (air handler) comprises an airlock 9 (fresh air inlet), fans (6,7), and a motor 8 (airflow controller), which, in a first position, allows fresh air to flow to said burner 4 (heater) and which, in a second position, allows air to flow inside said enclosure from said vehicular portion of said enclosure to said burner 4 (heater) in order to re-circulate said air (para 0041-0042; see for example Figs. 2 and 3).

Regarding claim 16, Ghilardi does not explicitly teach that the airflow generator 17 (air handler) incorporates an air conditioner for reducing the temperature to the first temperature level in a further spraying mode of operation of airflow generator 17 (air handler).
However, Walti further teaches a cooling unit (air conditioner) comprising a heat exchanger for reducing the temperature to a desired room temperature (first temperature level), for the purpose of carrying out a subsequent spraying mode of operation in summer or at high ambient temperature (col. 1, lines 8-23; col. 4, lines 51-67 through col. 5, lines 1-19; col. 8, lines 47-65; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow generator 17 (air handler) to include an air conditioner in the apparatus of Ghilardi, as taught by Walti, for the purpose of carrying out a subsequent spraying mode of operation in summer or at high ambient temperature.

Regarding claim 17, Ghilardi teaches an enclosure comprising side, front, rear, ceiling, and floor portions; 
the side portions of airflow handler 17 (air handler) of the enclosure incorporating first and second external side walls opposite to each other (best seen for example in Fig. 4), said rear portion comprising an airflow generator 17 (air handler) and incorporating an internal rear wall (not labeled; best seen for example in Figs. 1a,b and Fig. 4) extended between said first and second external side walls of airflow generator 17 (air handler); and a rear external wall (not labeled; best seen for example in Fig. 4) extending between said first and second external side walls; 
a curtain 21 (front portion) being configured to allow access (para 0038-0039) via ramp 19 to the enclosure, and said curtain 21 (front portion) and rear external wall of airflow generator 17 (air handler) being located at opposite extremities of the enclosure (see for example Figs. 1a,b and Fig. 4); 
whereby, in use, an object may be placed within a portion of the enclosure on top of the floor portion which comprises elongated hollow pieces 12 (struts) extending longitudinally and sideways to form a hollow wheel-less floor for directly resting on a ground surface (para 0038, 0043-0047; see for example Figs. 1a,b and 4); and 
an airflow generator 17 (air handler) integral with said enclosure for producing a temperature level within said enclosure; 
the airflow generator 17 (air handler) incorporating a burner 4 (heater) being located within a space defined by said first external side wall, said second external side wall, said rear external wall, said ceiling portion, said internal rear wall and said floor portion of the enclosure, whereby the production of a selected temperature level takes place within said space at the rear portion of said enclosure (para 0040-0041; see for example Figs. 1b and 2).

	Ghilardi further teaches that the enclosure can be easily installed (para 0036, 0054). Thus, this indicates that the enclosure is transportable at least in parts such that it can be installed at a desired location.

	Ghilardi further teaches that the size of the enclosure may vary according to the desired size of the working area (para 0043).
	Ghilardi does not explicitly teach that a vehicle may be placed on the top of the floor portion comprising elongated hollow pieces 12 (struts).
However, Walti teaches providing a booth width of at least 4 m and a booth length of at least 7 m, for the purpose of treating cars (col. 1, lines 24-41). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the enclosure of Ghlardi, as taught by Walti, for the purpose of treating vehicles.

Ghilardi does not explicitly teach that the airflow generator 17 (air handler) includes an air conditioner to produce temperature levels within said enclosure suitable for a spraying mode of operation and baking mode of operation, respectively.
However, Walti further teaches that it is well known to produce different temperature levels within the enclosure with heating and cooling units, for the purpose of carrying out spraying and baking steps, respectively (col. 1, lines 8-23; col. 4, lines 51-67 through col. 5, lines 1-19). Walti further teaches a cooling unit (air conditioner) comprising a heat exchanger for reducing the temperature to a desired room temperature (first temperature level), for the purpose of carrying out a subsequent spraying mode of operation in summer or at high ambient temperature (col. 1, lines 8-23; col. 4, lines 51-67 through col. 5, lines 1-19; col. 8, lines 47-65; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow generator 17 (air handler) to produce different temperature levels within the enclosure, and to combine an air conditioner with the airflow generator 17 (air handler) in the apparatus of Ghilardi, as taught by Walti, for the purpose of carrying out spraying and baking steps, and carrying out subsequent spraying steps in summer or at high ambient temperature.

Regarding claim 18, Ghilardi further shows that an opening (not labeled) extends through the floor portion directly adjacent to the interior rear wall of airflow generator 17 (air handler) so as to communicate with a grate 13 (lower extraction duct) (para 0041-0043; see for example Figs. 2-4).

Regarding claim 19, Ghilardi further shows that the grate 13 (lower extraction duct) is formed within the floor so as to not project below the pieces 12 (struts) which rest on the ground surface during use (para 0047; see for example Figs. 1b and 4d).


Claims 3, 4, 10, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghilardi (US 20050115497) in view of Walti (USP 6264547) as applied to claim 1 above, and in further view of Smith (USP 4926746, already of record).
Regarding claim 3, Ghilardi further teaches that the airflow generator 17 (air handler) incorporates an upper air duct extending under said roof 20 (ceiling portion) from said rear portion of the enclosure towards said curtain 21 (front portion) for outputting air into said access portion of said enclosure at a selected temperature level (para 0040-0042; see for example Figs. 1b and 2), and incorporates a grate 13 (lower extraction duct) located towards a rear portion of the enclosure's floor (para 0043; see for example Fig. 1a, 2, and 4a-d), 
Ghilardi does not explicitly teach that the air flows substantially diagonally between said upper air duct and said lower extraction duct.
However, Smith teaches a paint booth with the lower extraction duct being formed between grating 15 (longitudinal and sideways extending struts), wherein the lower extraction duct is formed between sideways extending struts such that air flow diagonally between the upper air duct and lower extraction duct, for the benefit of providing adequate ventilation around the spray gun user (col. 17, lines 33-58; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made so modify the enclosure in the previous art combination above such that the air flow diagonally between the upper and lower ducts, as taught by Smith, for the benefit of providing adequate ventilation around the spray gun user.

Regarding claim 4, Ghilardi further shows that the the rear portion of the enclosure incorporates the airflow generator 17 (air handler) and the grate 13 (lower extraction duct) is located adjacent to the airflow generator 17 (air handler) in the floor (para 0042-0043; see for example Figs. 3 and 4).

Regarding claim 10, Ghilardi further teaches that the grate 13 (lower extraction duct) being formed between hollow pieces 12 (sideways extending struts) (para 0044; see for example Fig. 4a).

Regarding claim 11, Ghilardi further shows that the grate 13 (lower extraction duct) incorporates a beam which forms a zigzag pattern; whereby passageways are provided for extracted air (para 0044; see for example Fig. 4a).

Regarding claim 12, Ghilardi further teaches that the grate 13 (lower extraction duct) incorporates a filter 14 (extraction filter) (para 0047; see for example Fig. 4d).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghilardi (US 20050115497) in view of Walti (USP 6264547) as applied to claim 1 above, and in further view of Lowery (USP 5853215, already of record) and Porter (USP 4562791, already of record).
Regarding claim 9, Ghilardi does not explicitly teach that the rear portion of the enclosure incorporates a door to access the rear portion of the enclosure from the vehicular portion and a further door to exit said rear portion.
However, Lowery teaches a door 18 to exit the rear portion of the workstation 10 (enclosure) (col. 4, lines 1-12; see for example Fig. 4). Although Lowery refers to the location of the door 18 as being in the “front portion”, this corresponds to the rear portion since the door 18 is located on the opposite end of the workstation 10 (enclosure) from doors 70 which provide vehicular access (col. 4, lines 13-21; see for example Fig. 5). Lowery further teaches that door 18 permits an operator to access the workstation 10 (enclosure) during spraying procedures without debris entering and interfering with the painting process (col. 4, lines 1-12). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a door to enter or exit the rear portion of the enclosure in the apparatus of the previous art combination above, as taught by Lowery, for the benefit of permitting an operator to access the workstation 10 (enclosure) during spraying procedures without debris entering and interfering with the painting process.
	
	As mentioned above, Ghilardi shows that the airflow generator 17 (air handler) is located in the rear portion of the enclosure (see for example Figs. 1a,b).
The previous art combination above does not explicitly teach that the airflow generator 17 (air handler) occupies less than ¾ of the rear portion of the booth.
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made for the airflow generator 17 (air handler) in the previous art combination above to occupy less than ¾ of the rear portion of the booth, for the benefit of facilitating installation (Ghilardi: para 0036).

The previous art combination above does not explicitly teach a door to access the rear portion from the vehicular portion at the front portion.
	However, Porter teaches providing a door in the internal wall between processing booth 50 and machine room 66, for the benefit of providing direct access to the compartment (col. 4, lines 18-37; see for example Fig. 5). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a door between the rear portion and vehicular portion in the apparatus of the previous art combination above, as taught by Porter, for the benefit of providing direct access to the compartment.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghilardi (US 20050115497) in view of Walti (USP 6264547) as applied to claim 1 above, and in further view of Cheng (USP 20060107897, already of record).
Regarding claim 13, Ghilardi further teaches a compartment 3 (an extraction duct) extending through the roof 20 (ceiling portion) (para 0041; see for example Fig. 2).
Ghilardi does not explicitly teach that the air emitted from the enclosure passes through a two or more stage filter before exiting through the compartment 3 (extraction duct).
However, Cheng teaches that it is well known in the art to provide two-stage air filters for filtering air emitted from spraying spaces (60), for the benefit of preventing environmental pollution (para 0019, 0023; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a two-stage filter in the compartment 3 (extraction duct) of Ghilardi, as taught by Cheng, for the benefit of preventing environmental pollution.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghilardi (US 20050115497) in view of Walti (USP 6264547) as applied to claim 1 above, and in further view of Miskella (USP 2841684, already of record).
Regarding claims 14 and 15, the previous art combination above does not explicitly teach a dryer secured to a track and displaceable along the track within the enclosure, wherein the dryer is displaced at least longitudinally within the enclosure and rotatably at least about an axis normal to the enclosure’s floor.
However, Miskella teaches a lamp bank 88 (dryer) and rails 14, 16 (track) (col. 2, lines 38-46); the bank 88 (dryer) being secured to rails 14, 16 (track) via frame 46 and displaceable along the rails 14, 16 (track) within the booth 10 (enclosure), wherein the bank 88 (dryer) is displaced at least longitudinally within the booth (enclosure) and tiltably (rotatably) at least about an axis normal to the enclosure’s floor, for the benefit of applying heat uniformly over the exterior surface of each vehicle (col. 3, lines 27-72; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed dryer and track with the apparatus in the previous art combination above, as taught by Miskella, for the benefit of applying heat uniformly over the exterior surface of each vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9-18 of U.S. Patent No. 11,364,515.
Although independent claims 1 and 17 at issue are not identical to claims 1 and 18 of U.S. Patent No. 11, 364,515, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.

Allowable Subject Matter
Claim 7 and claim 8 (as being dependent upon claim 7) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 1, 6, and 7, wherein said airflow controller is configured to automatically change from said first to said second position after a predetermined period of time elapses during which no spraying occurs.
The instant Office action agrees with the Written Opinion of the International Searching Authority provided for Appl. No. PCT/GB2013/051999, which contains identical claims to the instant application, that it would not have been obvious to arrive at the invention recited in the combined subject matter of claims 1, 6, and 7 of Appl. No. PCT/GB2013/051999.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717